t c memo united_states tax_court imre and gizella cziraki petitioners v commissioner of internal revenue respondent docket no filed date jeffrey r matsen and arlin p neser for petitioners ian russell and michael h salama for respondent memorandum findings_of_fact and opinion gerber judge respondent by means of a statutory_notice_of_deficiency determined a deficiency in petitioners’ income_tax of dollar_figure and a sec_6662 a penalty of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year under consideration and all rule references are to this court's rules_of_practice and procedure after concessions the following issues remain for our consideration whether petitioners are entitled to a casualty_loss deduction in the amount of dollar_figure for the taxable_year and whether any underpayment_of_tax is due to either negligence or intentional disregard of rules or regulations findings of fact2 petitioners imre and gizella cziraki are husband and wife and resided in huntington beach california at the time of the filing of their petition in petitioners purchased two parcels of property covering acres in the county of san diego for dollar_figure for simplicity hereinafter the acres of property shall be referred to as property a in petitioners purchased acres adjacent to property a for dollar_figure hereinafter the acres of property shall be referred to as property b petitioners utilized properties a and b for their wholly owned farming_business the rainbow hills nursery the rainbow hills nursery grows protea flowers macadamia trees aloe vera plants and palm trees for sale at the time petitioners purchased property a there existed a road partially of asphalt that traversed a portion of property a but which did not the stipulation of facts and the attached exhibits are incorporated by this reference traverse any portion of property b at the time petitioners purchased property b there was no road on property b sometime during and petitioner husband imre cziraki mr cziraki extended the preexisting road on property a in mr cziraki further extended the road on property a to traverse a portion of property b each of these extensions of the road was constructed by mr cziraki using his own labor and equipment in order to access the crops greenhouses and shade houses utilized by the rainbow hills nursery the extensions of the road were variously composed of dirt and or gravel no portion of the extensions constructed by mr cziraki was paved with asphalt the only road construction performed by outside contractors was an asphalt extension that was constructed on or about date petitioners' cost_basis in this road extension for purposes of depreciation was dollar_figure the adjusted_basis of the road extension after adjustment for depreciation was dollar_figure as reflected on petitioners' return in the later part of and the early part of the area in which properties a and b are located experienced severe rain storms the storms occurred during the period of date through date a portion of the asphalt road and much of the dirt gravel road were damaged as a result of these storms the extension was also damaged by these storms the area in which properties a and b are situated was declared a federal disaster_area for the period january through date on date petitioners filed an application with the u s small_business administration sba for disaster relief on date in conjunction with petitioners' sba loan application an agent from the sba visited petitioners' property for the purpose of evaluating the damage from the storms and preparing a written appraisal of the damage the sba report describes the damage to the property as a washed out surface roadway the sba report estimates repair cost to the road at dollar_figure on their federal_income_tax return petitioners claimed a casualty_loss of dollar_figure petitioners’ return was prepared by their accountant this amount is equivalent to petitioners’ total adjusted_basis in properties a and b exclusive of the dollar_figure attributable to the cost of the road extension constructed in the claimed casualty_loss derived from damages to the road from the storms in the notice_of_deficiency respondent disallowed the casualty_loss opinion at issue is the proper computation of petitioners’ casualty_loss deduction petitioners claimed a dollar_figure casualty_loss because of purported damages to their road from although the loss at issue occurred in sec_165 permits any loss attributable to a casualty in an area subsequently declared a federal disaster_area at the election of the taxpayer to be taken into account for the taxable_year immediately preceding the taxable_year in which the disaster occurred heavy rains and flooding both parties agree that the damage to the road from the storms would qualify as a casualty_loss under sec_165 the parties also agree that the property at issue was used in a trade_or_business or held_for_the_production_of_income and therefore any loss realized would be subject_to the limitations contained in sec_1_165-7 income_tax regs sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise in the case of a casualty_loss if property used in a trade_or_business or held_for_the_production_of_income is damaged the amount of the loss taken into account for the purposes of sec_165 is the lesser_of the amount equal to the fair_market_value of the property immediately before the casualty reduced by the fair_market_value immediately after the casualty or the amount of the adjusted_basis of the property sec_1_165-7 income_tax regs the reason for this limitation is clear where the taxpayer suffers a loss from a destruction of market_value greater than the cost of the property to him that excess in value destroyed represents unrealized_appreciation and he may not claim a deduction for such loss because he never recognized or paid a tax on the gain 63_tc_596 there is an additional limitation on the recognition of loss with respect to property used in a trade_or_business or in any transaction entered into for profit the loss must be determined by reference to the single identifiable property damaged or destroyed id trinity meadows raceway inc v commissioner tcmemo_1998_79 sec_1_165-7 income_tax regs a taxpayer may not borrow basis from his unharmed property in order to increase the amount of his loss deduction for an injury to his other_property 416_f2d_491 2d cir affg 48_tc_515 in the case of land with improvements the regulations require that a separate basis be assigned to each depreciable improvement to distinguish it from the land which is not depreciable keefer v commissioner supra pincite this distinction is also a valid reason for differentiating business and nonbusiness property see also 208_f2d_636 9th cir where the following is noted the most obvious reason for this tax treatment of business realty is that a building is an exhaustible asset and therefore subject_to depreciation under the income_tax laws while land is not thus the necessity arises of allocating a part of the cost of a parcel of land with a building upon it to the building in order to fix its basis for computing depreciation the result is that there is no single adjusted_basis for the land and building as a unit the depreciation allowed_or_allowable on the building reduces the basis of the building only no depreciation is allowed on the land and the original_basis of the land therefore remains unaffected the adjusted_basis of the building and the basis of the land cannot be combined into a single adjusted_basis for the property as a whole for to do so would in effect be reducing the basis of the whole by depreciation allowed_or_allowable only as against the building a part citations omitted the parties disagree over the proper basis to be used to determine the sec_1_165-7 income_tax regs limitation petitioners argue that the road at issue is not a separate object but is part of the real_property that surrounds it therefore petitioners assert that the basis limitation should be dollar_figure petitioners’ total combined basis in properties a and b exclusive of the road extension constructed in respondent contends that the road should be viewed as a separate object with its own basis and value respondent also contends that because petitioners did not present any evidence about a separate basis in the dirt gravel road petitioners’ casualty_loss is limited to their claimed cost_basis in the extension dollar_figure we agree with respondent for purposes of sec_1_165-7 income_tax regs a road is a single identifiable piece of property see trinity meadows raceway inc v commissioner supra horse racing track is a separate identifiable piece of property for purposes of sec_1_165-7 income_tax regs the road at issue was an improvement on petitioners’ property that required significant time and effort to construct the fact that mr cziraki personally constructed most of the road does not alter the principle that the road is still a separate identifiable piece of property moreover we note that petitioners were depreciating the road extension up until the year at issue an act contrary to their argument that the road is a part of the real_property that surrounds it the regulations require that petitioners identify each separate piece of property damaged and isolate the basis in that asset petitioners have failed to identify what portion if any of the original purchase_price should be allocated to the road that existed on the property at the time of purchase in addition we note that petitioners have not alleged or shown that any amounts spent by mr cziraki in personally constructing dirt gravel extensions of the road were capitalized or added to petitioners' basis in the property petitioners are not entitled to apply their entire cost_basis in the two properties to the road damage because of the limitation of sec_1_165-7 income_tax regs and petitioners' zero basis in the personally constructed road accordingly petitioners’ casualty_loss is limited to dollar_figure their cost_basis in the road extension less allowable_depreciation the next issue for our consideration is whether petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 sec_6662 imposes an accuracy-related_penalty of percent on any portion of an underpayment_of_tax that is attributable to items set forth in sec_6222 respondent contends that petitioners were negligent with respect to their understatement_of_tax under sec_6662 negligence includes any careless reckless or intentional_disregard_of_rules_and_regulations any failure to make a reasonable attempt to comply with the provisions of the law and any failure to exercise ordinary and reasonable care in the preparation of a tax_return 731_f2d_1417 9th cir affg 79_tc_714 to prevail on the issue of negligence petitioners must prove that their actions in connection with this transaction were reasonable in light of their experience and business sophistication hoffpauir v commissioner tcmemo_1996_41 avellini v commissioner tcmemo_1995_489 if a taxpayer acts in good_faith and with reasonable_cause he or she will not be liable for the addition_to_tax for negligence sec_6664 see 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 respondent asserted accuracy-related_penalties based on all the adjustments made in the notice_of_deficiency petitioners have conceded the penalty as to all adjustments with the exception of the adjustment to the casualty_loss petitioners have no tax or accounting backgrounds we also note that petitioners' property did sustain extensive damage petitioners’ return was prepared by their accountant upon whom they relied since petitioners have failed to address the accuracy- related penalty with respect to the other adjustments we treat this as a concession by petitioners and find for respondent 38_tc_1011 in sustaining respondent's determination regarding the casualty_loss this case turned on the somewhat technical concept that the road constituted a separate identifiable piece of property rather than a part of the real_property that surrounds it for purposes of sec_1_165-7 income_tax regs although we have not ruled in favor of petitioners on this issue their failure to comply with the regulations was due to their reasonable belief that their cost could be allocated to the damage to the road consequently petitioners are not liable for an accuracy-related_penalty with respect to the claimed casualty_loss to reflect the foregoing decision will be entered under rule
